Citation Nr: 0733389	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-26 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
chronic synovitis of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran served on active duty from June 19, 1967 to July 
11, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which determined that new and material 
evidence was not submitted to reopen the claim of entitlement 
to service connection for chronic synovitis of the right 
elbow.

The reopened claim for service connection for chronic 
synovitis of the right elbow is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part. 


FINDINGS OF FACT

1.  In January 1992, the RO denied entitlement to service 
connection for chronic synovitis of the right elbow.

2.  The veteran was notified of the January 1992 denial of 
service connection in January 1992, and he did not appeal 
that decision.

3.  Additional evidence submitted since January 1992 on the 
issue of service connection for chronic synovitis of the 
right elbow is new and material as it includes medical 
evidence that raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed rating decision in January 1992, which 
denied service connection for chronic synovitis of the right 
elbow, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 20.1103 (2006).


2.  The evidence added to the record subsequent to the 
January 1992 rating decision, denying service connection for 
chronic synovitis of the right elbow, is new and material and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp 
2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within a year of the notice thereof and appeal is then 
perfected.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 19.129, 
19.192 (2006).  If a claim for service connection has been 
previously denied and that decision is final, then the claim 
can be reopened and reconsidered only with new and material 
evidence on that claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

If new and material evidence is submitted or secured with 
respect to a previously denied claim, however, VA must reopen 
that claim and evaluate the merits of the claim in light of 
all the evidence, both new and old.  38 U.S.C.A. § 5108; 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened.  In addition, new and material evidence must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In October 1991, the veteran filed a claim for service 
connection for a right arm condition.  A rating decision 
denying that claim was issued in January 1991 because upon 
entering service the veteran reported multiple injuries to 
his right elbow six years earlier with decreased range of 
movement and pain over the elbow joint.  He was recommended 
for discharge as the condition was considered to have existed 
prior to entry and was not permanently aggravated by service.  
The veteran was notified of the adverse decision.  The 
veteran did not file a notice of disagreement with respect to 
that decision, so the decision became final.  38 C.F.R. § 
20.302(a).

Since the January 1992 rating decision, the veteran submitted 
two statements dated in November 2003 and June 2005 from a 
physician from Southern Jamaica Plain Health Center.  The 
November 2003 statement indicated the veteran injured his 
right elbow while in service in 1967 and has limitation of 
range of motion and pain since this injury.  The June 2005 
statement noted the veteran had a history of right elbow 
dislocation in 1967 while in service.  

These statements must be accepted at face value for the 
purpose of determining whether they present new and material 
evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  As 
these statements show a possible nexus between the veteran's 
current right elbow condition and an injury during his brief 
period of active military service, they is pertinent to a 
major element required to establish service connection.  To 
fairly assess the evidence, the claim must be re-opened and 
reviewed on the basis of the entire record.  Accordingly, the 
claim is re-opened.  For the reasons discussed below, 
however, the reopened claim must be remanded.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic synovitis of the right elbow.  To this extent only, 
the appeal is granted.


REMAND

The RO did not reopen the claim for service connection.  
Because the veteran did not have an opportunity to argue the 
underlying merits of the reopened claim, the reopened claim 
must be returned to the agency of original jurisdiction for 
consideration of the reopened claim in the first instance.  
Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby). 

In addition, the Board notes that the veteran's testimony in 
November 2005 suggests that he is receiving disability 
benefits from the Social Security Administration (SSA) on the 
basis of a hand injury, but he also mentioned his right elbow 
disability in connection with his application for SSA 
benefits.  The veteran's SSA determination, and the medical 
evidence on which it is based, should be obtained and 
associated with his claims folder.  See, e.g., Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the appeal is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  After the development requested above 
has been completed to the extent 
possible, readjudicate the reopened claim 
for service connection for chronic 
synovitis of the right elbow.  If the 
benefit sought on appeal remains denied, 
the appellant and representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


